DAEEAS, Circuit Judge.
When this case was reached upon the call of the.docket for the present term, the court, of its own motion, dismissed the writ of error, upon the ground that the specifications went only to the refusal of the court below to grant a new trial. Almost immediately after this had been done, the learned counsel for the plaintiff in error presented a petition for a reargument, which, in substánce, asks us to reconsider the question whether a refusal to grant a new trial is reviewable in this court. We have several times held that it is not, and we adhere to that ruling. Myers v. Kessler, 142 Fed. 730, 74 C. C. A. 62.
A reargument is denied.